DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/30/2020 in which claims 1, 7-8, 10-11, 13, 19-20, 25-26, 28-29 and 31 are pending. Claims 2-6, 9, 12, 14-18, 21-24, 27, 30 and 32-36 were canceled.

Response to Amendment
Applicant’s Arguments/Remarks filed on 11/30/2020 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 1 and 19 have not overcome the claim rejections as shown below.
Claims 1, 7-8, 10-11, 13, 19-20, 25-26, 28-29 and 31 are pending.
Claims 2-6, 9, 12, 14-18, 21-24, 27, 30 and 32-36 were canceled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Yuk dose not disclose or teach “when the first information is used for indicating disabling transmission of the at least one carrier;” “when the first information is used for indicating disabling reception of the at least one carrier;” or “when the first information is used for indicating disabling transmission and reception of the at least one carrier”, because the activation information in Yuk cannot control the transmission and/or reception functions of a carrier independently. However, in the amended independent claim 1, the network device can independently control the transmission and/or reception functions of the at least one carrier through the first information.
independently control the transmission and/or reception functions of the at least one carrier through the first information”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim recites three different determinations regarding using the first information to determine whether to use the at least one carrier for data communications. In all three cases, the terminal determines, based on the first information, to not use the at least one carrier to receive data and to transmit data. The difference between the three cases is what is being indicated to be disabled, the transmission, the reception, or both. However, any of the three results in disabling the transmission and reception in the at least one carrier. Thus, the claim does not recite or suggest an “independently control the transmission and/or reception functions of the at least one carrier through the first information”, since both, the transmission and reception, are controlled with the same first information, and both are disabled with any disabling indication in the first information.
Yuk discloses that the MS receives a carrier management message that indicates the carriers to be deactivated with corresponding activation/inactivation indicator, where the MS deactivates the at least one carrier based on the received message (Yuk, [0009], Fig. 3, [0041], [0045], [0047]). The at least one deactivated carrier is not used for transmission and reception of data. The carrier management message indicating a carrier to be deactivated is equivalent to the claimed first information used for indicating disabling transmission, reception, or transmission and reception, since indicating the deactivation of a carrier used for transmission and reception results in disabling transmission, reception, or transmission and reception of the at least one carrier. In other words, indicating the deactivation of a carrier is interpreted as indicating disabling transmission, disabling reception, or disabling transmission and reception of 

Therefore, based on the response to the arguments discussed above, the amended independent claim 1 is rendered unpatentable. Independent claim 19 recites similar distinguishing features as claim 1 discussed above, therefore is rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, 10-11, 13, 19-20, 25-26, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yuk et al. (US 2011/0159903) (provided in the IDS as WO 2010/027186), hereinafter “Yuk” in view of Harada et al. (US 2017/0034825) (provided in the IDS as EP 3089531), hereinafter “Harada”.

As to claim 1, Yuk teaches a method for transmitting data (Yuk, [0009], Fig. 3, [0040], a communication method where a mobile station (MS) transmits data in carriers), comprising: 
receiving, by a terminal device, first information transmitted by a network device (Yuk, [0009], Fig. 3, [0041], [0045], the MS receives a carrier management message which indicates the carriers to be activated with corresponding activation/inactivation indicator); and 
determining, by the terminal device, whether to use at least one carrier for data communication according to the first information (Yuk, [0009], Fig. 3, [0047], the MS activates or deactivates at least one carrier based on the received carrier management message, where the at least one activated carrier is used for transmission and reception of data),
wherein determining, by the terminal device, whether to use the at least one carrier for data communication according to the first information, comprises at least one of: 
determining, by the terminal device, not to use the at least one carrier to receive data transmitted and not to use the at least one carrier to transmit data when the first information is used for indicating disabling transmission of the at least one carrier (Yuk, [0009], Fig. 3, [0041], [0045], [0047], the MS receives the carrier management message which indicates the carriers to be deactivated with corresponding activation/inactivation indicator. The MS deactivates at least one carrier based on the received carrier management message, where the at least one deactivated carrier is not used for transmission and reception of data);
determining, by the terminal device, not to use the at least one carrier to transmit data and not to use the at least one carrier to receive data transmitted when the first information is used for indicating disabling reception of the at least one carrier (Yuk, [0009], Fig. 3, [0041], [0045], [0047], the MS receives the carrier management message which indicates the carriers to be deactivated with corresponding activation/inactivation indicator. The MS deactivates at least one carrier based on the received carrier management message, where the at least one deactivated carrier is not used for transmission and reception of data); or 
determining, by the terminal device, not to use the at least one carrier to transmit data and not to use the at least one carrier to receive data transmitted when the first information is used for indicating disabling transmission and reception of the at least one carrier (Yuk, [0009], Fig. 3, [0041], [0045], [0047], the MS receives the carrier management message which indicates the carriers to be deactivated with corresponding activation/inactivation indicator. The MS deactivates at least one carrier based on the received carrier management message, where the at least one deactivated carrier is not used for transmission and reception of data). 

Yuk teaches the claimed limitations as stated above. Yuk does not explicitly teach the following features: regarding claim 1, data communication with other terminal devices;
receive data transmitted by other terminal devices, transmit data to other terminal devices.

However, Harada teaches data communication with other terminal devices (Harada, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], D2D transmissions and receptions are performed between the terminals based on the carrier frequency information received from the base station);
receive data transmitted by other terminal devices, transmit data to other terminal devices (Harada, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], D2D transmissions and receptions are performed between the terminals based on the carrier frequency information received from the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuk to have the features, as taught by (Harada, [0045]).

As to claim 7, Yuk teaches wherein the first information is configuration information of the at least one carrier (Yuk, [0009], Fig. 3, [0041], [0045], [0047], the MS receives the carrier management message which indicates the carriers to be activated/deactivated with corresponding activation/inactivation indicator). 

As to claim 8, Yuk teaches wherein determining, by the terminal device, whether to use the at least one carrier for data communication according to the first information (Yuk, [0009], Fig. 3, [0047], the MS activates or deactivates at least one carrier based on the received carrier management message, where the at least one activated carrier is used for transmission and reception of data), comprises: 
determining, by the terminal device, not to use the at least one carrier for data communication when the first information does not comprise information of a transmitting resource pool, or a receiving resource pool, or a transmitting resource pool and a receiving resource pool, of the at least one carrier (Yuk, [0009], Fig. 3, [0041], [0045], [0047]-[0048], the MS receives the carrier management message which indicates the carriers to be deactivated with corresponding activation/inactivation indicator. The MS deactivates at least one carrier based on the received carrier management message, where the at least one deactivated carrier is not used for transmission and reception of data. Fig. 2, [0029]-[0034], Table 1, the MS receives resource information to transmit uplink and downlink data. Fig. 4, [0049]-[0050], different resources (logical indexes) are provided to the MS for activation/deactivation. Fig. 3, shows that resource information regarding carrier #4 is not transmitted to the MS, where subsequently carrier #4 is not used for transmission or reception); or 


Yuk teaches the claimed limitations as stated above. Yuk does not explicitly teach the following features: regarding claim 8, data communication with other terminal devices.

However, Harada teaches data communication with other terminal devices (Harada, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], D2D transmissions and receptions are performed between the terminals based on the carrier frequency information received from the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuk to have the features, as taught by Harada in order to reduce the power consumption in D2D terminals, since the cluster head operations of D2D terminals in the network coverage become unnecessary based on the control performed via the cellular frequency carrier and the base station (Harada, [0045]).

Yuk teaches the claimed limitations as stated above. Yuk does not explicitly teach the following features: regarding claim 10, wherein determining, by the terminal device, whether to use the at least one carrier for data communication with other terminal devices according to the first information, comprises: 
determining, by the terminal device, not to use the at least one carrier to transmit and receive data with other terminal devices in a cell covered by an access network device when the network device is the access network device; or 


As to claim 10, Harada teaches wherein determining, by the terminal device, whether to use the at least one carrier for data communication with other terminal devices according to the first information (Harada, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], Figs. 6A-6B, [0060]-[0061], Fig. 7, D2D transmissions and receptions are performed between the terminals based on the carrier frequency information received from the base station. A terminal uses the carrier frequency information to determine the carrier for transmission and reception with other D2D terminals), comprises: 
determining, by the terminal device, not to use the at least one carrier to transmit and receive data with other terminal devices in a cell covered by an access network device when the network device is the access network device (Harada, Fig. 3, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], Figs. 6A-6B, [0060]-[0061], Fig. 7, D2D transmissions and receptions are performed between the terminals based on the carrier frequency information received from the base station with macro cell coverage. A terminal uses the carrier frequency information to determine the carrier for transmission and reception with other D2D terminals within the macro cell coverage. As shown in Fig. 5, the D2D carrier #1 is not used by the terminal for transmission and reception with other terminals in the macro cell coverage of the base station. Also, Figs. 6-7 show that one carrier is not used for transmission and reception with some D2D terminals based on the operators); or 
determining, by the terminal device, not to use the at least one carrier to transmit and receive data with other terminal devices in a network covered by a core network device when the network device is the core network device (Harada, Fig. 3, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], Figs. 6A-6B, [0060]-[0061], Fig. 7, Fig. 8, [0072], [0075], the terminal uses the carrier frequency information to determine the carrier for transmission and reception with other D2D terminals within the macro cell coverage, and also the carrier not to use for transmission and reception, where the communication network and base stations are covered by a macro base station via a backhaul link, higher station apparatus 30 and core network. The macro base station, higher station apparatus 30 and core network are devices that control the resources of the coverage area and provides the information to the terminals for D2D communications).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuk to have the features, as taught by Harada in order to reduce the power consumption in D2D terminals, since the cluster head operations of D2D terminals in the network coverage become unnecessary based on the control performed via the cellular frequency carrier and the base station (Harada, [0045]). Additionally, providing an effective use of D2D signal transmission/reception in a wide range by using different operators (Harada, [0068]).

Yuk teaches the claimed limitations as stated above. Yuk does not explicitly teach the following features: regarding claim 11, wherein the method further comprises: 
using, by the terminal device, other carriers other than the at least one carrier to transmit and receive data with other terminal devices in the cell covered by the access network device.

As to claim 11, Harada teaches wherein the method further comprises: 
using, by the terminal device, other carriers other than the at least one carrier to transmit and receive data with other terminal devices in the cell covered by the access network device (Harada, Fig. 3, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], Figs. 6A-6B, [0060]-[0061], Fig. 7, the terminal uses the carrier frequency information received from the base station to determine the carrier for transmission and reception with other D2D terminals within the macro cell coverage. The D2D carrier #2 is used by the terminal for D2D transmission and reception. Also, a carrier is used to perform transmission and reception on a corresponding operator). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuk to have the features, as taught by Harada in order to reduce the power consumption in D2D terminals, since the cluster head operations of D2D terminals in the network coverage become unnecessary based on the control performed via the cellular frequency carrier and the base station (Harada, [0045]). Additionally, providing an effective use of D2D signal transmission/reception in a wide range by using different operators (Harada, [0068]).

Yuk teaches the claimed limitations as stated above. Yuk does not explicitly teach the following features: regarding claim 13, wherein the method further comprises: 
using, by the terminal device, other carriers other than the at least one carrier to transmit and receive data with other terminal devices in the network covered by the core network device. 

As to claim 13, Harada teaches wherein the method further comprises: 
using, by the terminal device, other carriers other than the at least one carrier to transmit and receive data with other terminal devices in the network covered by the core network device (Harada, Fig. 3, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], Figs. 6A-6B, [0060]-[0061], Fig. 7, Fig. 8, [0072], [0075], the terminal uses the carrier frequency information to determine the carrier for transmission and reception with other D2D terminals within the macro cell coverage, and also the carrier not to use for transmission and reception, where the communication network and base stations are covered by a macro base station via a backhaul link, higher station apparatus 30 and core network. The macro base station, higher station apparatus 30 and core network are devices that control the resources of the coverage area and provides the information to the terminals for D2D communications). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuk to have the features, as taught by Harada in order to reduce the power consumption in D2D terminals, since the cluster head operations of D2D terminals in the network coverage become unnecessary based on the control performed via the cellular frequency carrier and the base station (Harada, [0045]). Additionally, providing an effective use of D2D signal transmission/reception in a wide range by using different operators (Harada, [0068]).

As to claim 19, Yuk teaches a device for transmitting data (Yuk, [0009], Fig. 3, [0040], Fig. 5, [0057], [0059], a mobile station (MS) performing a communication method where data is transmitted in carriers), comprising: 
an input interface (Yuk, [0009], Fig. 3, [0040], Fig. 5, [0057], [0059], the MS includes an RF unit to receive radio signals), used for receiving first information transmitted by a network device (Yuk, [0009], Fig. 3, [0041], [0045], the MS receives a carrier management message which indicates the carriers to be activated with corresponding activation/inactivation indicator); and 
a processor (Yuk, [0009], Fig. 3, [0040], Fig. 5, [0057], [0059], the MS includes a processor to perform the functions of the MS), used for determining whether to use at least one carrier for data communication according to the first information (Yuk, [0009], Fig. 3, [0047], the MS activates or deactivates at least one carrier based on the received carrier management message, where the at least one activated carrier is used for transmission and reception of data), and used for at least one of:
(Yuk, [0009], Fig. 3, [0041], [0045], [0047], the MS receives the carrier management message which indicates the carriers to be deactivated with corresponding activation/inactivation indicator. The MS deactivates at least one carrier based on the received carrier management message, where the at least one deactivated carrier is not used for transmission and reception of data);
	determining not to use the at least one carrier to transmit data and not to use the at least one carrier to receive data transmitted when the first information is used for indicating disabling reception of the at least one carrier (Yuk, [0009], Fig. 3, [0041], [0045], [0047], the MS receives the carrier management message which indicates the carriers to be deactivated with corresponding activation/inactivation indicator. The MS deactivates at least one carrier based on the received carrier management message, where the at least one deactivated carrier is not used for transmission and reception of data); or
determining not to use the at least one carrier to transmit data and not to use the at least one carrier to receive data transmitted when the first information is used for indicating disabling transmission and reception of the at least one carrier (Yuk, [0009], Fig. 3, [0041], [0045], [0047], the MS receives the carrier management message which indicates the carriers to be deactivated with corresponding activation/inactivation indicator. The MS deactivates at least one carrier based on the received carrier management message, where the at least one deactivated carrier is not used for transmission and reception of data).

Yuk teaches the claimed limitations as stated above. Yuk does not explicitly teach the following features: regarding claim 19, data communication with other terminal devices;
receive data transmitted by other terminal devices, transmit data to other terminal devices.

However, Harada teaches data communication with other terminal devices (Harada, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], D2D transmissions and receptions are performed between the terminals based on the carrier frequency information received from the base station);
receive data transmitted by other terminal devices, transmit data to other terminal devices (Harada, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], D2D transmissions and receptions are performed between the terminals based on the carrier frequency information received from the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuk to have the features, as taught by Harada in order to reduce the power consumption in D2D terminals, since the cluster head operations of D2D terminals in the network coverage become unnecessary based on the control performed via the cellular frequency carrier and the base station (Harada, [0045]).

As to claim 20, Yuk teaches wherein the first information is used for indicating an enabling status of the at least one carrier (Yuk, [0009], Fig. 3, [0041], [0045], the MS receives the carrier management message which indicates the carriers to be activated with corresponding activation/inactivation indicator).

As to claim 25, Yuk teaches wherein the first information is configuration information of the at least one carrier (Yuk, [0009], Fig. 3, [0041], [0045], [0047], the MS receives the carrier management message which indicates the carriers to be activated/deactivated with corresponding activation/inactivation indicator). 

As to claim 26, Yuk teaches wherein the processor is further used for: 
determining not to use the at least one carrier for data communication when the first information does not comprise information of a transmitting resource pool, or a receiving resource pool, or a transmitting resource pool and a receiving resource pool, of the at least one carrier (Yuk, [0009], Fig. 3, [0041], [0045], [0047]-[0048], the MS receives the carrier management message which indicates the carriers to be deactivated with corresponding activation/inactivation indicator. The MS deactivates at least one carrier based on the received carrier management message, where the at least one deactivated carrier is not used for transmission and reception of data. Fig. 2, [0029]-[0034], Table 1, the MS receives resource information to transmit uplink and downlink data. Fig. 4, [0049]-[0050], different resources (logical indexes) are provided to the MS for activation/deactivation. Fig. 3, shows that resource information regarding carrier #4 is not transmitted to the MS, where subsequently carrier #4 is not used for transmission or reception); or 
determining not to use the at least one carrier for data communication with other terminal devices when the first information does not comprise authentication information of the at least one carrier. 

Yuk teaches the claimed limitations as stated above. Yuk does not explicitly teach the following features: regarding claim 26, data communication with other terminal devices.

However, Harada teaches data communication with other terminal devices (Harada, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], D2D transmissions and receptions are performed between the terminals based on the carrier frequency information received from the base station).

(Harada, [0045]).

Yuk teaches the claimed limitations as stated above. Yuk does not explicitly teach the following features: regarding claim 28, wherein the processor is further used for: 
determining not to use the at least one carrier to transmit and receive data with other terminal devices in a cell covered by an access network device when the network device is the access network device; or 
determining not to use the at least one carrier to transmit and receive data with other terminal devices in a network covered by a core network device when the network device is the core network device. 

As to claim 28, Harada teaches wherein the processor is further used for: 
determining not to use the at least one carrier to transmit and receive data with other terminal devices in a cell covered by an access network device when the network device is the access network device (Harada, Fig. 3, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], Figs. 6A-6B, [0060]-[0061], Fig. 7, D2D transmissions and receptions are performed between the terminals based on the carrier frequency information received from the base station with macro cell coverage. A terminal uses the carrier frequency information to determine the carrier for transmission and reception with other D2D terminals within the macro cell coverage. As shown in Fig. 5, the D2D carrier #1 is not used by the terminal for transmission and reception with other terminals in the macro cell coverage of the base station. Also, Figs. 6-7 show that one carrier is not used for transmission and reception with some D2D terminals based on the operators); or 
(Harada, Fig. 3, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], Figs. 6A-6B, [0060]-[0061], Fig. 7, Fig. 8, [0072], [0075], the terminal uses the carrier frequency information to determine the carrier for transmission and reception with other D2D terminals within the macro cell coverage, and also the carrier not to use for transmission and reception, where the communication network and base stations are covered by a macro base station via a backhaul link, higher station apparatus 30 and core network. The macro base station, higher station apparatus 30 and core network are devices that control the resources of the coverage area and provides the information to the terminals for D2D communications). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuk to have the features, as taught by Harada in order to reduce the power consumption in D2D terminals, since the cluster head operations of D2D terminals in the network coverage become unnecessary based on the control performed via the cellular frequency carrier and the base station (Harada, [0045]). Additionally, providing an effective use of D2D signal transmission/reception in a wide range by using different operators (Harada, [0068]).

As to claim 29, Yuk teaches wherein the device further comprises an output interface, and the output interface and the input interface (Yuk, [0009], Fig. 3, [0040], Fig. 5, [0057], [0059], the MS includes the RF unit to receive and transmit radio signals).

Yuk teaches the claimed limitations as stated above. Yuk does not explicitly teach the following features: regarding claim 29, the output interface and the input interface are respectively used for: 


However, Harada teaches the output interface and the input interface are respectively used for: 
using other carriers other than the at least one carrier to transmit and receive data with other terminal devices in the cell covered by the access network device (Harada, Fig. 3, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], Figs. 6A-6B, [0060]-[0061], Fig. 7, the terminal uses the carrier frequency information received from the base station to determine the carrier for transmission and reception with other D2D terminals within the macro cell coverage. The D2D carrier #2 is used by the terminal for D2D transmission and reception. Also, a carrier is used to perform transmission and reception on a corresponding operator. Figs. 11-12, the terminal includes transmitting and receiving sections). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuk to have the features, as taught by Harada in order to reduce the power consumption in D2D terminals, since the cluster head operations of D2D terminals in the network coverage become unnecessary based on the control performed via the cellular frequency carrier and the base station (Harada, [0045]). Additionally, providing an effective use of D2D signal transmission/reception in a wide range by using different operators (Harada, [0068]).

As to claim 31, Yuk teaches wherein the device further comprises an output interface, and the output interface and the input interface (Yuk, [0009], Fig. 3, [0040], Fig. 5, [0057], [0059], the MS includes the RF unit to receive and transmit radio signals).


using other carriers other than the at least one carrier to transmit and receive data with other terminal devices in the network covered by the core network device. 

However, Harada teaches the output interface and the input interface are respectively used for: 
using other carriers other than the at least one carrier to transmit and receive data with other terminal devices in the network covered by the core network device (Harada, Fig. 3, Fig. 4, [0040]-[0043], Fig. 5, [0055]-[0057], Figs. 6A-6B, [0060]-[0061], Fig. 7, Fig. 8, [0072], [0075], the terminal uses the carrier frequency information to determine the carrier for transmission and reception with other D2D terminals within the macro cell coverage, and also the carrier not to use for transmission and reception, where the communication network and base stations are covered by a macro base station via a backhaul link, higher station apparatus 30 and core network. The macro base station, higher station apparatus 30 and core network are devices that control the resources of the coverage area and provides the information to the terminals for D2D communications. Figs. 11-12, the terminal includes transmitting and receiving sections). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuk to have the features, as taught by Harada in order to reduce the power consumption in D2D terminals, since the cluster head operations of D2D terminals in the network coverage become unnecessary based on the control performed via the cellular frequency carrier and the base station (Harada, [0045]). Additionally, providing an effective use of D2D signal transmission/reception in a wide range by using different operators (Harada, [0068]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473